Notice of Pre-AIA  or AIA  Status
1. The present application is being examined under the pre-AIA  first to invent provisions. 
Application priority
2. This application is a 35 U.S.C. §371 national phase application of PCT/CN2013/071676, filed on Feb. 19, 2013, which claims priority to a Chinese Patent Application No. CN 20120037732.9, filed on Feb. 20, 2012, incorporated herein by reference in its entirety.
Detailed Action
3. This action is in response to the filing with the office dated 10/20/2021.
Claim Status
4. As per the Response After final filed with the office on 10/20/2021, Claims 1, 4, 9-10, 43 and 47 remain pending in this application. Claim 19 is listed as being withdrawn.
Examiner’s amendment
5. An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Claim 19 is cancelled as belonging to unelected claims.
Allowable Subject Matter
6. Claims 1 and 47 are allowed. Claims 4, 9, 10 and 43 are allowed as being dependent on the independent claim. The following is an examiner's statement of reasons for allowance: Applicant’s arguments filed with the office on 10/20/2021 were fully considered and found to be persuasive. Applicant’s submission of translated version of the foreign priority document 
In related Art, Sato (US 2004/0080872 A1) teaches, A magnetic sensor comprises magnetoresistive elements and permanent magnet films, which are combined together to form GMR elements formed on a quartz substrate having a square shape, wherein the permanent magnet films are paired and connected to both ends of the magnetoresistive elements, so that an X-axis magnetic sensor and a Y-axis magnetic sensor are realized by adequately arranging the GMR elements relative to the four sides of the quartz substrate. Herein, the magnetization direction of the pinned layer of the magnetoresistive element forms a prescribed angle of 45.degree. relative to the longitudinal direction of the magnetoresistive element or relative to the magnetization direction of the permanent magnet film. Thus, it is possible to reliably suppress offset variations of bridge connections of the GMR elements even when an intense magnetic field is applied; and it is therefore possible to noticeably improve the resistant characteristics to an intense magnetic field.
However Sato et al fails to teach “a first die and a second die, two magnetoresistive arms in a half-bridge configuration with a first of the two magnetoresistive arms on the first die and a second of the two magnetoresistive arms on the second die, or four magnetoresistive arms in a full bridge configuration having a first set of two opposing magnetoresistive arms and a second set of two opposing magnetoresistive arms, wherein the first set is on the first die and the second set is on the second die, a long dimension parallel to the Y-axis such that the magnetoresistive sensor elements have a sense direction parallel to the Y-axis, wherein the sense direction for the magnetoresistive sensor elements on the first die is opposite the sense direction for the o) of the at least some of the magnetoresistive sensor elements with a Y-axis component of the bias magnetic field”.
The cited prior art does not teach or suggest, a magnetoresistive sensor, as recited in independent claim 1 and also the structural arrangement of the magnetoresistive sensor elements as recited in claim  47.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURESH RAJAPUTRA whose telephone number is (571) 270-0477. The examiner can normally be reached on Monday-Friday, 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, PATRICK ASSOUAD can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SURESH RAJAPUTRA/
Patent Examiner, Art Unit 2858


/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858